Citation Nr: 1425787	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2008, the Veteran testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

When this claim was before the Board in August 2011, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND 

The Veteran was afforded a VA examination in February 2012.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD; however, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner did not provide an opinion concerning the etiology of the depressive disorder or an opinion concerning the etiology of any other acquired psychiatric disorders present during the period of the claim.  In light of these circumstances, the case must be remanded for a new opinion addressing the etiology of all acquired psychiatric disorders present during the period of the claim.  In addition, appropriate development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or AMC should obtain an addendum opinion from the February 2012 VA examiner regarding the Veteran's psychiatric disabilities.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  The examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each identified disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  

The rationale for each opinion expressed also must be provided.  If the examiner is unable to provide any required opinions, he or she should explain why.  

If the February 2012 examiner is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by another psychiatrist or psychologist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



